DETAILED ACTION
	This Office action is in response to the amendment filed 15 August 2022.  By this amendment, claims 1, 10, and 15 are amended.  Claims 1-20 are currently pending; claims 17-20 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 10, Applicant argues neither Kim nor Im, alone or in combination, disclose or suggest a TEC on a first die, wherein the TEC is adjacent to additional die also on the first die, wherein a dummy die is one the TEC.  (Remarks, pp. 6-7.)  The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide support or specific reasons as to why the language of the claims patentably distinguish them from the prior art of record.  Thus, the Examiner respectfully disagrees with Applicant’s argument for the reasons as stated in the rejection below; the prior art reads on the claims as currently drafted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0139524 A1 to Kim et al. (hereinafter “Kim”) in view of US 2014/0254092 A1 to Im et al. (hereinafter “Im”).
Regarding independent claim 1, Kim (Fig. 7D, ¶ 0165) discloses a microelectronic package structure comprising: 
a substrate 90; 
a first die 32 (¶ 0165) on the substrate; 
one or more additional dice 42 (¶ 0165) on the first die; 
a thermoelectric cooler (TEC) 10a (¶ 0165) on the first die adjacent at least one of the one or more additional dice 42.
Kim fails to expressly disclose a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die.  Kim does disclose various configurations of TEC within microelectronic package structures, with TEC located alongside or in contact with dice (see Figs. 5, 6, 7).  
In the same field of endeavor, Im (Fig. 6) discloses microelectronic package structures including one or more additional dice 80/80a on a first die 20 (Fig. 6; ¶ 0108) and TEC to provide active cooling to the package structure and improve device performance (see Figs. 1, 6 and ¶¶ 0068-70, 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of providing a die on the TEC, as disclosed by Kim (Fig. 7D), wherein the die is thermally coupled to the first die, as disclosed by Im (Fig. 6; ¶ 0107), to arrive at the recited feature of a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die, for the purpose of providing active cooling to the package structure and arranging dice in an art-recognized alternative way in order to provide a functional microelectronic device.   
Regarding claim 7, Kim and Im disclose the microelectronic package structure of claim 1, wherein the dummy die comprises a first side and an opposing second side, and wherein the dummy die comprises a silicon material (Im, ¶ 0109), and wherein a dielectric layer is on the second side of the dummy die, and wherein the TEC is at least partially embedded within the dielectric layer (Kim, ¶ 0165).

Regarding independent claim 10, Kim (Fig. 7D; ¶ 0165) discloses an assembly comprising: 
a substrate 90;
a first die 32 (¶ 0165) comprising an integrated circuit, wherein the first die is on the substrate; 
a second die 42 and a third die (stacked under 42) on a first side of the first die; 
a thermoelectric cooler (TEC) 10a (¶ 0165) on the first side of the first die, adjacent one or more of the second die 42 or the third die, and wherein the TEC is at least partially embedded within a dielectric material (¶ 0165).
Kim fails to expressly disclose a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die, and wherein the dummy die comprises silicon; and a thermal solution on the dummy die.  Kim does disclose various configurations of TEC within microelectronic package structures, with TEC located alongside or in contact with dice (Figs. 5, 6, 7), and a thermal solution 70 on the microelectronic package structure (Figs. 5A-5B, 7A-7C).  
In the same field of endeavor, Im (Fig. 6) discloses microelectronic package structures including one or more additional dice 80/80a comprising silicon on a first die 20 (Fig. 6; ¶¶ 0108-09) and TEC to provide active cooling to the package structure and improve device performance (see Figs. 1, 6 and ¶¶ 0068-70, 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of providing a die on the TEC, as disclosed by Kim (Fig. 7D), wherein the die is thermally coupled to the first die, as disclosed by Im (Fig. 6; ¶ 0107), to arrive at the recited feature of a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die and a thermal solution on the dummy die, for the purpose of providing active and passive cooling to the package structure and arranging dice in an art-recognized alternative way in order to provide a functional microelectronic device.   

Allowable Subject Matter
Claims 2-6, 8-9, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
9 December 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813